        Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 1 of 15
                                                                                    FILED
                                                                                 U.S. DISTRICT COURT
                                                                            .£ASTERN DISTRICT ARKANSAS

                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSA&,;
                                CENTRAL DIVISION      'JAME
                                                       _By:__.:~::::y.~~~~-;::-;:;;;-

CHAD MCCANN, TONY BRYAN and
KEVIN ABBOTT, Each Individually and
on Behalf of all Others Similarly Situated


vs.                                     No. 4:20-cv- tgl./~    Bl<ul

CCI GENERAL CONTRACTORS, LLC, and                                                   DEFENDANTS
BRANDON OGLESBY
                                           ii'1:s e~i'1 assigned to District
                   ORIGINAL COMPLAINT-COLI..ECTd'l,li@"ll6lll&Jdge_,:;1~;4d,,,,t.~~J---


       COME NOW Plaintiffs Chad Mccann, Tony Bryan and Kevin Abbott (collectively

"Plaintiffs"), each individually and on behalf of all others similarly situated, by and

through their attorneys Courtney Lowery and Josh Sanford of the Sanford Law Firm,

PLLC, and for their Original Complaint-Collective Action against Defendants CCI

General Contractors,      LLC,    and Brandon Oglesby (collectively "Defendant" or

"Defendants"), they do state and allege as follows:

                         I.        PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiffs, each individually and on

 behalf of all similarly situated employees who were employed by Defendants at any

 time within a three-year period preceding the filing of this Complaint.

       2.     Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §

 201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-

 201, et seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated

 damages, prejudgment interest, and costs, including reasonable attorneys' fees as a

                                             Page 1 of 13
                     Chad McCann, et al., v. CCI General Contractors, LLC, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                              Original Complaint-Collective Action
        Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 2 of 15



result of Defendants' failure to pay Plaintiffs and all other similarly situated employees

minimum wage and/or lawful overtime compensation for hours worked in excess of

forty (40) per week.

      3.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA and the AMWA as described, infra.

                             II.      JURISDICTION AND VENUE

      4.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

      5.     This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action herein alleged; accordingly, this

Court has supplemental jurisdiction over Plaintiffs' AMWA claims pursuant to 28 U.S.C.

§ 1367(a).

      6.     Venue lies properly within this Court under 28 U.S.C. § 1391 (b)(1) and

(c)(2) because the State of Arkansas has personal jurisdiction over Defendants, and

Defendants therefore "reside" in Arkansas.

      7.     Plaintiffs were employed by Defendants at Defendants' construction

business located in Pulaski County. Therefore, the acts complained of herein were

committed and had their principal effect against Plaintiffs within the Central Division of

the Eastern District of Arkansas, and venue is proper within this District pursuant to 28

U.S.C. § 1391.




                                               Page 2 of 13
                       Chad Mccann, et al., v. CCI General Contractors, LLC, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
,,
               Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 3 of 15



                                            Ill.      THE PARTIES

            8.        Plaintiffs repeat and re-allege all the preceding paragraphs of this

     Complaint as if fully set forth in this section.

            9.        Plaintiff Chad McCann ("Mccann") is a citizen and resident of White

     County.

             10.      Plaintiff Tony Bryan ("Bryan") is a citizen and resident of Pulaski County.

             11 .     Plaintiff Kevin Abbott ("Abbott") is a citizen and resident of Benton County.

             12.      Plaintiffs were employed by Defendants within the three years preceding

     the filing of this lawsuit.

             13.      Separate Defendant CCI General Contractors, LLC ("CCI"), is a domestic

     limited liability company.

             14.      CCl's registered agent for service in Arkansas is Gerald Crochet, at 10201

     West Markham, Suite 213, Little Rock, Arkansas 72205.

             15.      Separate Defendant Brandon Oglesby ("Oglesby") is a citizen and resident

     of Arkansas.

             16.      Oglesby is an owner, principal, officer and/or director of CCI.

             17.      Oglesby manages and controls the day-to-day operations of CCI,

     including but not limited to the decision to not pay Plaintiffs a sufficient premium for

     hours worked in excess of forty (40) per week.

             18.      Defendants provide remodeling services such as painting and flooring

     installations.

             19.      Defendants employ two or more individuals who engage in interstate

     commerce or business transactions, or who produce goods to be transported or sold in

                                                     Page 3 of 13
                             Chad Mccann, et al., v. CCI General Contractors, LLC, et al.
                                    U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint-Collective Action
               Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 4 of 15



    interstate commerce, or who handle, sell, or otherwise work with goods or materials that

    have been moved in or produced for interstate commerce.

           20.     Defendants' annual gross volume of sales made or business done is not

I
    less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

    stated) for each of the three years preceding the filing of this Complaint.

           21.     During each of the three years preceding the filing of this Original

    Complaint, Defendants continuously employed at least four (4) employees.

           22.     Defendants were Plaintiff's employer within the meaning of the FLSA, 29

    U.S.C. § 203(d), and the Arkansas Minimum Wage Act, AC.A. § 11-4-203, at all times

    relevant to this lawsuit.

                                  IV.      FACTUAL ALLEGATIONS

           23.     Plaintiffs repeat and re-allege all the preceding paragraphs of this

    Complaint as if fully set forth in this section.

           24.     Mccann was employed by Defendants as a Construction Worker from

    approximately October of 2019 to December of 2019.

           25.     Bryan was employed by Defendants as a Construction Worker from

    approximately September of 2019 to November of 2019.

           26.     Abbott was employed by Defendants as a Construction Worker from

    approximately January of 2019 to December of 2019.

           27.     As Construction Workers, Plaintiffs were assigned to construction sites

    and were responsible for painting and flooring installations.

           28.     Construction Workers were sometimes paid hourly and sometimes paid

    per job.

                                                  Page4of 13
                          Chad Mccann, et al., v. CCI General Contractors, LLC, et al.
                                 U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                   Original Complaint-Collective Action
        Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 5 of 15



       29.       Defendants frequently switched all Construction Workers on a job to

"piece rate" pay and paid them a flat fee of $2,000.00 for the entire job.

       30.       Defendants switched between pay structures at their own discretion.

       31 .      When Defendants switched Construction Workers from hourly pay to

piece-rate pay, they did not compensate Construction Workers for hours recorded prior

to the switch.

       32.       Each job took approximately ten days to complete, with Construction

Workers working approximately fourteen hours per day while the job was on-going.

       33.       Defendant did not properly record Plaintiffs' and other Construction

Workers' hours, and so when they were paid hourly, Plaintiffs and other Construction

Workers did not receive their full pay.

       34.       Defendants     misclassified       Construction        Workers       as   independent

contractors and as exempt from FLSA and AMWA requirements.

       35.       Defendants supplied its Construction Workers with shirts which they were

sometimes required to wear while at work.

       36.       Defendants supplied Construction Workers with many of the tools

necessary to perform their assigned duties.

       37.       Defendants assigned various tasks to Construction Workers, which they

were required to perform.

       38.       Defendants required Construction Workers to be available at certain, pre-

arranged times each day.

       39.       Construction Workers had no opportunity to share in Defendants' profits.

       40.       Construction Workers did not share in Defendants' losses.

                                               Page 5 of 13
                       Chad McCann, et al., v. CCI General Contractors, LLC, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
        Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 6 of 15



      41.    Construction Workers did not have the opportunity to negotiate their pay

rate with Defendants.

      42.    Defendants paid Construction Workers a set hourly rate which was

determined by Defendants without input from Construction Workers, or at a set piece

rate which was determined by Defendants without input from Construction Workers.

      43.    Defendants set prices to its customers without input or negotiation from

Construction Workers.

      44.    Construction Workers did not negotiate contracts or prices with

Defendants' customers.

      45.    Defendants determined where to locate Defendants' branches and offices

without Construction Worker input.

      46.    Defendants made decisions regarding advertising Defendants' business

without Construction Worker input.

      47.    Defendants made decisions regarding what new business to pursue or

accept without Construction Worker input.

      48.    Defendants' managers or other individuals under authority of Defendants

directed Construction Workers.

      49.    For some time during the three years preceding the filing of this Original

Complaint, Plaintiff and other similarly situated employees each performed the duties of

a Construction Worker on Defendants' behalf.

      50.    Plaintiffs and other similarly situated employees frequently worked more

than forty (40) hours in a workweek.

      51.    Defendants failed to pay Plaintiffs and other similarly situated employees

                                            Page 6 of 13
                    Chad Mccann, et al., v. CCI General Contractors, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                             Original Complaint-Collective Action
        Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 7 of 15



an overtime premium of one and one-half (1.5) times their regular rate of pay for all

hours worked over forty (40) per week.

       52.    At all times relevant hereto, Defendants were aware of the minimum wage

and overtime requirements of the FLSA and the AMWA.

                   V.        REPRESENTATIVE ACTION ALLEGATIONS

       53.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

       54.    At all relevant times, Plaintiffs and all others similarly situated have been

entitled to the rights, protections and benefits provided by the FLSA.

       55.    Plaintiffs brings their claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

persons who were, are, or will be employed by Defendants as similarly situated

employees at any time within the applicable statute of limitations period, who are

entitled to payment of the following types of damages:

       A.     An overtime premium for all hours worked in excess of forty (40) per week;

       B.     Liquidated damages; and

       C.     Costs of this action, including attorney's fees.

       56.    The proposed class of opt-in plaintiffs in this case is preliminarily defined

as follows:

              All Construction Workers who worked more than forty (40)
                    hours in any week within the past three years.

       57.    The proposed FLSA collective members are similarly situated in that they

share these traits:

       A.     They performed the same or similar job duties;
                                                Page 7 of 13
                        Chad Mccann, et al., v. CCI General Contractors, LLC, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
           Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 8 of 15



       B.       They were subject to Defendants' common policy of classifying them as

"independent contractors;"

       C.       They were subject to Defendants' common policy of paying them a piece-

rate per job;

       D.       They were subject to numerous other common policies and practices as

described in the Factual Allegations sections above; and

       E.       They were subject to Defendants' common policy of not paying an

overtime premium for all hours worked over forty (40) per week.

       58.      At all relevant times, Defendants directly hired members of the putative

class to work as Construction Workers; paid them wages; controlled their work

schedules, duties, protocols, applications, assignments and employment conditions;

and kept at least some records regarding their employment.

       59.      At all relevant times, each member of the putative class regularly engaged

in interstate commerce or handled, sold, or otherwise worked with goods or materials

that had been moved in or produced for interstate commerce.

       60.      Plaintiffs are unable to state the exact number of the class, but believe the

number to be more than ten (10) individuals. Defendants can readily identify the

members of the class, who are a certain portion of the current and former employees of

Defendants.

       61.      Each Plaintiff has filed or will soon file a written Consent to Join this

lawsuit.

       62.      The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendants, and notice should be provided

                                              Page 8 of 13
                      Chad Mccann, et al., v. CCI General Contractors, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
         Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 9 of 15



to the probable FLSA collective action plaintiffs via first class mail to their last known

physical and mailing addresses as soon as possible.

        63.   The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendants, and notice should be provided to the probable

FLSA collective action plaintiffs via email to their last known email address as soon as

possible.

        64.   Defendants' actions in denying overtime wages to Plaintiffs and all other

similarly situated employees were intentional and constitute a willful violation of the

FLSA.

                             VI.      FIRST CLAIM FOR RELIEF
                  (Collective Action Claim for Violation of the FLSA)

        65.   Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

        66.   Plaintiffs, on behalf of all others similarly situated, assert this claim for

damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et seq.

        67.   At all relevant times, Plaintiffs and all similarly situated employees have

been entitled to the rights, protection, and benefits provided by the FLSA.

      68.     At all relevant times, Plaintiffs and all similarly situated employees have

been "employees" of Defendants, as defined by 29 U.S.C. § 203(e).

        69.   At all relevant times, Defendants were an "employer" of Plaintiffs and all

similarly situated employees, as defined by 29 U.S.C. § 203(d).

        70.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)
                                              Page 9 of 13
                      Chad Mccann, et al., v. CCI General Contractors, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
        Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 10 of 15



hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       71.    Defendants misclassified           Plaintiffs and all other similarly situated

employees as independent contractors.

       72.    At all relevant times, Defendants willfully failed and refused to pay an

overtime premium to Plaintiffs and other similarly situated employees for all hours

worked over forty (40) per week.

       73.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs and all other similarly situated employees for monetary damages, liquidated

damages, and costs, including reasonable attorneys' fees, for all violations that occurred

within the three (3) years prior to the filing of this Complaint.

                           VII.     SECOND CLAIM FOR RELIEF
                      (Individual Claims for Violation of the FLSA}

       74.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

       75.    At all relevant times, Plaintiffs have been entitled to the rights, protection,

and benefits provided by the FLSA.

       76.    At all relevant times, Plaintiffs have been "employees" of Defendants as

defined by 29 U.S.C. § 203(e).

       77.    At all relevant times, Defendants were an "employer" of Plaintiffs as

defined by 29 U.S.C. § 203(d).

       78.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)
                                             Page 10 of 13
                      Chad Mccann, et al., v. CCI General Contractors, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
        Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 11 of 15



hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       79.    Defendants misclassified Plaintiffs as independent contractors.

       80.    Defendants willfully failed and refused to pay Plaintiffs an overtime

premium for all hours worked over forty (40) per week.

       81.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

                             VIII.   THIRD CLAIM FOR RELIEF
                       (Individual Claims for Violation of AMWA)

       82.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

       83.    At all relevant times, Plaintiffs have been entitled to the rights, protection,

and benefits provided by the AMWA.

       84.    At all relevant times, Plaintiffs have been "employees" of Defendants, as

defined by Ark. Code Ann. § 11-4-203(3).

       85.    At all relevant times, Defendants were an "employer" of Plaintiffs as

defined by Ark. Code Ann.§ 11-4-203(4).

       86.    Defendants failed to pay Plaintiffs a proper overtime premium for all hours

worked over forty (40) per week, Ark. Code Ann.§ 11-4-211.

       87.    Defendants' conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.


                                             Page 11 of 13
                      Chad Mccann, et al., v. CCI General Contractors, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
           Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 12 of 15



           88.   By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs for monetary damages, liquidated damages and costs, including reasonable

attorney's fees provided by the AMWA for all violations which occurred beginning at

least three (3) years preceding the filing of this Complaint, plus periods of equitable

tolling.

           89.   Defendants have not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the AMWA, and, as a result

thereof, Plaintiffs are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid overtime premium pay described above pursuant to Ark.

Code Ann.§ 11-4-218.

           90.   Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiffs as provided by the AMWA, they are entitled to an award of

prejudgment interest at the applicable legal rate.

                                  IX.     PRAYER FOR RELIEF

           WHEREFORE, premises considered, Plaintiffs Chad Mccann, Tony Bryan and

Kevin Abbott, each individually and on behalf of all others similarly situated, respectfully

request this Court to grant the following relief:

           A.    Declaratory judgment that Defendants' practices alleged in this Complaint

violate the FLSA, the AMWA, and their related regulations;

           B.    Certification of a class under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

           C.    Judgment for damages suffered by Plaintiffs and all others similarly

situated for all unpaid compensation under the FLSA and its related regulations;

                                              Page 12 of 13
                       Chad Mccann, et al., v. CCI General Contractors, LLC, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
       Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 13 of 15



       D.     Judgment for liquidated damages owed to Plaintiff and all others similarly

situated pursuant to the FLSA and its related regulations;

       E.     Judgment for damages suffered by Plaintiff for all unpaid minimum wage

and unpaid overtime compensation under the AMWA and its related regulations;

       F.     Judgment for liquidated damages owed to Plaintiff pursuant to the AMWA

and its related regulations;

       G.     An order directing Defendants to pay Plaintiff and all others similarly

situated prejudgment interest, a reasonable attorney's fee and all costs connected with

this action; and

       H.     Such other and further relief as this Court deems just and proper.

                                                               Respectfully submitted,

                                                               CHAD MCCANN, TONY BRYAN
                                                               and KEVIN ABBOTT, Each
                                                               Individually and on Behalf of
                                                               all Others Similarly Situated,
                                                               PLAINTIFFS

                                                               SANFORD LAW FIRM, PLLC
                                                               ONE FINANCIAL CENTER
                                                               650 S. SHACKLEFORD SUITE 411
                                                               LITTLE ROCK, ARKANSAS 72211
                                                               TELEPH NE: (501) 221-0088
                                                               E CSIMI : (8 8) 787-2040


                                                               Courtney L ery
                                                               Ark. Bar No. 2019236
                                                               courtney@sanfordlawfirm.com


                                                               JoshS.
                                                               Ark. Bar No. 2001037
                                                               josh@sanfordlawfirm.com


                                            Page 13 of 13
                     Chad Mccann, et al., v. CCI General Contractors, LLC, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                              Original Complaint-Collective Action
'
    ..          Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 14 of 15



                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION


         CHAD MCCANN, TONY BRYAN and                                                  PLAINTIFFS
         KEVIN ABBOTT, Each Individually and
         on Behalf of all Others Similarly Situated


         vs.                                 No. 4:20-cv-li!.l..:.B"4J


         CCI GENERAL CONTRACTORS, LLC,                                             DEFENDANTS
         and BRANDON OGLESBY


                               CONSENT TO JOIN COLLECTIVE ACTION


                 I was employed as an hourly worker for CCI General Contractors, LLC, and
         Brandon Oglesby within the past three (3) years. I understand this lawsuit is being brought
         under the Fair Labor Standards Act for unpaid wages. I consent to becoming a party-
         plaintiff in this lawsuit, to be represented by Sanford Law Firm, PLLC, and to be bound
         by any settlement of this action or adjudication by the Court.




                                                         TONY BRYAN
                                                         February 24, 2020




         Josh Sanford, Esq.
         SANFORD LAW FIRM, PLLC
         One Financial Center
         650 South Shackleford Road, Suite 411
         Little Rock, Arkansas 72211
         Telephone: (501) 221-0088
         Facsimile: (888) 787-2040
         josh@sanfordlawfirm.com
<   '
               Case 4:20-cv-00184-BRW Document 1 Filed 02/24/20 Page 15 of 15



                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION


        CHAD MCCANN, TONY BRYAN and                                                  PLAINTIFFS
        KEVIN ABBOTT, Each Individually and
        on Behalf of all Others Similarly Situated


        vs.                                 No. 4:20-cv-Ji!L:.&ew


        CCI GENERAL CONTRACTORS, LLC,                                             DEFENDANTS
        and BRANDON OGLESBY


                              CONSENT TO JOIN COLLECTIVE ACTION


                I was employed as an hourly worker for CCI General Contractors, LLC, and
        Brandon Oglesby within the past three (3) years. I understand this lawsuit is being brought
        under the Fair Labor Standards Act for unpaid wages. I consent to becoming a party-
        plaintiff in this lawsuit, to be represented by Sanford Law Firm, PLLC, and to be bound
        by any settlement of this action or adjudication by the Court.




        Josh Sanford, Esq.
        SANFORD LAW FIRM, PLLC
        One Financial Center
        650 South Shackleford Road, Suite 411
        Little Rock, Arkansas 72211
        Telephone: (501) 221-0088
        Facsimile: (888) 787-2040
        josh@sanfordlawfirm.com
